
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.21


EMPLOYMENT AGREEMENT


        This Employment Agreement (this "Agreement") is entered into as of
July 27, 2011 (the "Effective Date") by and between Vitesse Semiconductor
Corporation, a Delaware corporation ("Vitesse") and Martin McDermut (the
"Executive").

        In consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged,
Vitesse and Executive hereby agree as follows:

        1.    POSITION AND COMPENSATION.    It is hereby agreed that Executive
shall be employed by Vitesse as its Senior Vice President, Finance and Chief
Financial Officer. Executive shall be employed at a base salary of $285,000 per
year. Vitesse and Executive further agree that Executive's base salary shall be
reviewed not less than once per year from the Effective Date of this Agreement.
Executive shall be eligible to participate in Vitesse's bonus plan for senior
executives as from time to time in effect, subject to the terms and conditions
in the governing documents of such plan. Any award to Executive under such plan
for fiscal year 2011 shall be prorated in proportion to the time between the
Effective Date and September 30, 2011. Under this plan, the Executive shall have
a target bonus of 40% of his base salary and a maximum bonus of 60% of his base
salary. Commencing with the Company's new fiscal year, October 1, 2011, and each
fiscal year thereafter, Executive may participate fully in such bonus plan
pursuant to the terms and conditions in the governing documents of such plan.

        2.    EMPLOYEE STOCK INCENTIVE PLAN    

        (a)   Executive shall be eligible to receive equity compensation awards
under the Vitesse Semiconductor Corporation 2010 Incentive Plan ("2010 Incentive
Plan") as determined by the Board of Directors of Vitesse or any duly authorized
committee thereof (the "Board") and consistent with his position as Chief
Financial Officer. An initial grant, subject to Board approval, would consist of
100,000 shares of Vitesse stock, equally allocated between options and
restricted stock units. Such options and restricted stock units will vest over
two years in 24 (twenty-four) equal monthly amounts. Vitesse and Executive
further agree that Executive's equity compensation position shall be reviewed
not less than once per year from the Effective Date of this Agreement. Moreover,
subject to approval from Vitesse's Compensation Committee, Executive may be
eligible for evergreen grants pursuant to Vitesse's applicable policies and
plan.

        (b)   Acceleration of Vesting: In the event of a Change of Control Event
(as defined in the 2010 Incentive Plan) of the Company (or its successor) and
any involuntary termination other than For Cause (as defined below) or
Constructive Termination (as defined below) of Executive's employment within one
year of such Change of Control Event, then, any vesting associated with any
equity compensation awards which Executive has been granted prior to any such
Change of Control Event shall be accelerated and shall immediately become vested
as though Executive had completed an additional two (2) years of service with
Vitesse, and shall be exercisable for an additional 90 days following the date
of termination of Executive's employment with the Company.

        (c)   "Constructive Termination" shall mean Executive's resignation for
Good Reason; provided, however, that the term Constructive Termination is
applicable only to Section 2(b) of this Agreement, and this Agreement shall not
be deemed to establish or evidence that Executive's resignation for Good Reason
constitutes a constructive termination, as that term is used under California
law.

        3.    BENEFITS.    Employment benefits shall be provided to Executive in
accordance with Vitesse's programs then available to its senior executives, as
amended from time to time. Executive will be eligible for sick leave as needed,
subject to Vitesse's then-effective policies. Executive may participate in
Vitesse's Employee Stock Purchase Plan, on the terms and conditions set out in
such plan. Vitesse will provide Executive with life insurance, with a benefit
payable in the amount of $280,000. Vitesse will provide Executive with long-term
disability insurance, with a benefit payable in the monthly amount of 60% of
Executive's monthly salary, up to a limit of $10,000. Executive may, at his own
expense,

--------------------------------------------------------------------------------



purchase additional long-term disability insurance, with a benefit payable in
the monthly amount of 66.6% of Executive's monthly salary, up to a limit of
$15,000. Executive shall also be eligible to participate in such health and
other voluntary insurance plans as may then be in effect for Vitesse employees.

        4.    VACATION.    Executive shall be entitled to three weeks of paid
vacation per year. Unused vacation time is subject to a limit on accrual and may
be carried forward only to the extent consistent with Vitesse's then current
policy with respect to vacation time.

        5.    TERMINATION OF EMPLOYMENT.    Vitesse and Executive understand and
agree that Executive's employment may be terminated under the circumstances and
in accordance with the terms set forth below:

        (a)   By mutual agreement at any time with or without notice; provided
that such agreement must be stated in writing and signed and dated by Executive
and an authorized agent of Vitesse.

        (b)   By either Vitesse or Executive at any time and for any reason in
writing, with or without prior notice.

        (c)   By Vitesse For Cause. A termination of employment "For Cause" is
defined as termination by reason of (i) Executive's conviction of a felony or
plea of guilty or nolo contendere to a felony; (ii) Executive's intentional
failure or refusal to perform his employment duties and responsibilities;
(iii) Executive's intentional misconduct that injures Vitesse's business;
(iv) Executive's intentional violation of any other material provision of this
Agreement or Vitesse's code of business conduct and ethics; or (v) as provided
in Section 8 of this Agreement. Executive's inability to perform his duties
because of death or Disability shall not constitute a basis for Vitesse's
termination of Executive's employment For Cause. Notwithstanding the foregoing,
Executive's employment shall not be subject to termination For Cause without
Vitesse's delivery to Executive of a written notice of intention to terminate.
Such notice must describe the reasons for the proposed employment termination
For Cause, and must be delivered to Executive at least fifteen (15) days prior
to the proposed termination date (the "Notice Period"). Executive shall be
provided an opportunity within the Notice Period to cure any such breach (if
curable) giving rise to the proposed termination, and shall be provided an
opportunity to be heard before the Board. Thereafter, the Board shall deliver to
Executive a written notice of termination after the expiration of the Notice
Period stating that a majority of the members of the Board have found that
Executive engaged in the conduct described in this Paragraph 5.c.

        (d)   Vitesse may terminate Executive's employment immediately upon his
death or upon Vitesse's provision to Executive of not less than fifteen
(15) days written notice to Executive that Vitesse has determined that Executive
is unable to continue to perform his job duties due to Disability. "Disability"
means a physical or mental impairment of Executive as certified in a written
statement from a licensed physician selected or approved by the Board that
renders Executive unable to perform his duties under this Agreement (after
reasonable accommodation, if necessary, by Vitesse that does not impose an undue
hardship on Vitesse) for one hundred and fifty (150) consecutive days or for at
least two hundred and ten (210) days (regardless of whether such days are
consecutive) during any period of three hundred sixty-five (365) consecutive
days, unless otherwise required by law. In conjunction with determining the
existence of a Disability, Executive consents to any reasonable medical
examinations (at Vitesse's expense) that the Board determines are relevant to a
determination of Executive's Disability, and agrees that Vitesse is entitled to
receive the written results of such examinations. To give effect to this
provision, Executive agrees to sign a written waiver of HIPAA rights in
conjunction with such examination(s). Executive agrees to waive any applicable
physician-patient privilege which may arise with respect to such examinations.

2

--------------------------------------------------------------------------------



        6.    SEVERANCE PAY    

        (a)   If Executive's employment is terminated (i) by mutual agreement,
(ii) by Vitesse For Cause (iii) by Executive for other than Good Reason (as
defined below) or (iv) because of Executive's Disability or death, Executive (or
Executive's estate in the case of Executive's death) shall receive Executive's
base salary and accrued, but unused, vacation pay through Executive's final day
of employment and any fully accrued and unpaid bonus, if any has so accrued, but
shall not be eligible to receive any Severance Pay (as defined below) or any
other bonus or other compensation, unless agreed upon by both parties.

        (b)   Benefits Payable Upon Certain Terminations.

          (i)  If Executive's employment is terminated by Vitesse other than For
Cause or by Executive for Good Reason and such termination does not occur within
the 12 month period following a Change in Control Event, Executive shall receive
(A) his base salary and accrued, but unused, vacation pay through the
termination date of his employment, and (B) Severance Pay, all of which shall be
payable in a lump sum on the date of termination of employment.

         (ii)  If Executive's employment is terminated by Vitesse other than For
Cause or by Executive for Good Reason and such termination occurs within the
12 months period following a Change in Control Event, Executive shall receive
the benefits specified in Section 6(b)(i), plus (A) an additional bonus equal to
Executive's maximum potential annual bonus for the fiscal year in which such
termination occurs; (B) cash payment (subject to applicable withholding) for
24 months of Employee's medical premiums in effect on the day of termination
pursuant to COBRA or Cal-COBRA, all of which shall be payable in a lump sum on
the date of termination of employment and (C) acceleration of Vesting as
described in Section 2(b).

        (iii)  Executive's right to receive any of the benefits under
Section 2(b) or under this Section 6 shall be conditioned upon Executive's
execution of Vitesse's then standard form of waiver and release of claims.

        (c)   "Good Reason" means, without Executive's written consent, the
occurrence of any of the following actions unless the action is fully corrected
(if possible) within fifteen (15) days after the Board receives written notice
from Executive of such action (which notice shall have been provided by
Executive within thirty (30) days of the occurrence of such action), and
provided that Executive actually terminates employment within thirty (30) days
following the end of such fifteen (15) day period: (i) Vitesse's material
reduction in Executive's base salary; (ii) Vitesse's failure to pay Executive
any material amount that is expressly required to be paid under this Agreement;
(iii) Vitesse's material and adverse reduction of the nature of Executive's
duties and responsibilities, disregarding mere changes in title (for purposes of
clarity, it is expressly agreed that if there is a Change of Control Event (as
defined below) and Executive is not offered the position of Chief Financial
Officer of the ultimate parent entity resulting from the Change of Control Event
on terms that are substantially equivalent to the compensation paid to Chief
Financial Officers of similarly sized technology companies, Executive shall have
suffered a material and adverse reduction of the nature of his duties and
responsibilities); (iv) Vitesse's requirement that Executive perform his
principal employment duties at an office that is more than sixty (60) miles from
Camarillo, California or (v) Vitesse terminates this Agreement in accordance
with Section 16 hereof (it being understood by Executive that if prior to the
termination date of this Agreement Executive elects to terminate his employment
for Good Reason based upon this clause (v), Executive shall not have the right
to set a termination date for his employment prior to the termination date of
this Agreement).

3

--------------------------------------------------------------------------------



        (d)   "Severance Pay" means twelve (12) months of Executive's base
salary (at the amount before any proposed reduction) and an "Earned Bonus" bonus
equal to (I) Executive's maximum potential annual bonus (subject, however, to
all threshold requirements in the bonus plan adopted by Vitesse's Board of
Directors for the fiscal year in which such termination occurs, including any
performance standards or milestones that must be met before any such bonus is
payable) multiplied by (II) the number days in the fiscal year prior to the
Executive's termination date (including the day of such termination) and divided
by (III) 365, all of which shall be payable in a lump sum on the date of
termination of employment. (For example, if Executive is terminated 55 days
following the start of the fiscal year and such termination meets the conditions
set forth in the first sentence of Section 6(b)(i), then Executive would receive
a bonus amount equal to the maximum potential annual bonus * 55/365).

        7.    EMPLOYMENT DUTIES.    Executive will report to Vitesse's Chief
Executive Officer and shall perform all duties assigned to him by the Chief
Executive Officer. Executive's duties may be conveyed to him through a job
description, or through other written or verbal instructions from Vitesse's
Chief Executive Officer. Executive's duties are expected to involve travel from
time to time to various locations and events, and are expected to involve
significant unpaid overtime. Executive will be deemed an officer of Vitesse, and
will be required to comply with and will be subject to all SEC regulations
applicable to officers pursuant to Section 16 of the Securities Exchange Act of
1934.

        8.    COMPLIANCE WITH VITESSE POLICIES AND PROCEDURES.    As a member of
Vitesse management, Executive will be expected to comply with all provisions of
Vitesse's Policies and Procedures and Employee Handbook, as amended from time to
time. Executive acknowledges, by signature on this Agreement, that failure to
comply with and ensure enforcement of Vitesse's policies and procedures and all
federal and applicable state and local laws as well as any applicable laws of
any foreign country or political subdivision thereof in the jurisdiction of
which Vitesse conducts business, as such laws relate to business operations, may
result in immediate termination of employment For Cause.

        CONFLICT OF INTEREST.    Executive acknowledges that his position is a
full-time position and agrees to devote his entire productive time, ability and
attention to Vitesse's business. Executive further agrees that while employed by
Vitesse, he will not directly or indirectly engage in outside employment,
consulting or other business activities unless he has obtained written consent
from the Vitesse Board.

        9.    NO SOLICITATION OF CUSTOMERS.    Executive promises and agrees
that during the term of this Agreement, Executive will not, directly or
indirectly, individually or as a consultant to, or as an employee, officer,
stockholder, director or other owner or participant in any business, influence
or attempt to influence customers, vendors, suppliers, joint venturers,
associates, consultants, agents, or partners of Vitesse, either directly or
indirectly, to divert their business away from Vitesse, to any individual,
partnership, firm, corporation or other entity then in competition with the
business of Vitesse, and he will not otherwise materially interfere with any
business relationship of Vitesse.

        10.    SOLICITATION OF EMPLOYEES.    Executive promises and agrees that
during the term of this Agreement and for a period of two (2) years thereafter,
Executive will not, directly or indirectly, individually or as a consultant to,
or as an employee, officer, stockholder, director or other owner of or
participant in any business, solicit (or assist in soliciting) any person who is
then, or at any time within six (6) months prior thereto was, an employee of
Vitesse who earned annually $25,000 or more as an employee of Vitesse during the
last six (6) months of his or her own employment to work for (as an employee,
consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
Vitesse.

        11.    OBLIGATION TO RETURN BONUS PAYMENTS.    Executive agrees to
disgorge to the Company certain bonus payments and profits if the Company is
required to prepare an accounting restatement to correct an accounting error on
an interim or annual financial statement included in a report on Form 10-Q or
Form 10-K, due to material noncompliance with any financial reporting

4

--------------------------------------------------------------------------------




requirement under the federal securities laws, and the Board determines that
misconduct by the Executive has occurred and caused such restatement.
'Misconduct' shall refer to any definition included in the applicable statute(s)
or applicable judicial precedents. The amounts that shall be disgorged shall be
(i) any bonus or other incentive-based or equity-based compensation received by
Executive from the Company during the 12-month period following the first public
issuance or filing with the SEC (whichever first occurs) of the financial
document embodying such error; and (ii)any net profits realized by Executive
from the sale of the Company's stock during that 12-month period. In any dispute
between the Company and Executive regarding such misconduct, Executive will
continue to be entitled to any indemnification or reimbursement for legal
representation available to Executive pursuant to any statute, charter
provision, By-law, contract or other arrangement that insures or indemnifies
Executive.

        12.    LIMITATION ON PAYMENTS.    In the event that the severance and
other benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute "parachute payments" within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code"), and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then Executive's benefits under this Agreement shall be either
(a) delivered in full, or (b) delivered as to such lesser extent which would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. The
payments or benefits subject to any such reduction shall be reduced by Vitesse
in its reasonable discretion in the following order: (i) reduction of any
payments and benefits otherwise payable to Executive that are exempt from
Section 409A of the Code, and (ii) reduction of any other payments and benefits
otherwise payable to Executive on a pro-rata basis or such other manner that
complies with Section 409A of the Code, as determined by Vitesse.

        Unless Vitesse and Executive otherwise agree in writing, any
determination required under this section shall be made in writing by Vitesse's
independent public accountants (the "Accountants"), whose determination shall be
conclusive and binding upon Executive and Vitesse for all purposes. For purposes
of making the calculations required by this section, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. Vitesse and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this section. Vitesse shall bear
all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this section.

        13.    SECTION 409.    Vitesse makes no representations or warranties to
Executive with respect to any tax, economic or legal consequences of this letter
or any payments or other benefits provided hereunder, including without
limitation under Section 409A of the Code. However, the parties intend that this
Agreement and the payments and other benefits provided hereunder be exempt from
the requirements of Section 409A of the Code to the maximum extent possible,
whether pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To
the extent Section 409A of the Code is applicable to this Agreement (and such
payments and benefits), the parties intend that this Agreement (and such
payments and benefits) comply with the deferral, payout and other limitations
and restrictions imposed under Section 409A of the Code. Notwithstanding any
other provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this letter to which Section 409A of
the Code applies, all references in this letter to the termination of
Executive's employment are intended to mean Executive's "separation from
service," within the meaning of Section 409A(a)(2)(A)(i) of the

5

--------------------------------------------------------------------------------




Code. In addition, if Executive is a "specified employee," within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent necessary to avoid
subjecting Executive to the imposition of any additional tax under Section 409A
of the Code, amounts that would otherwise be payable under this Agreement during
the six-month period immediately following Executive's "separation from
service," within the meaning of Section 409A(a)(2)(A)(i) of the Code, will not
be paid to Executive during such period, but will instead be accumulated and
paid to Executive (or, in the event of Executive's death, Executive's estate) in
a lump sum on the first business day following the earlier of (a) the date that
is six months after Executive's separation from service or (b) Executive's
death. It is intended that each installment, if any, of any severance payments
shall be treated as a separate "payment" for purposes of Section 409A.

        14.    ARBITRATION.    In the event of any dispute, controversy, or
claim relating to or arising out of Executive's employment relationship with
Vitesse; this Agreement or any alleged breach, default, or misrepresentation in
connection with any of the provisions of this Agreement; or the termination of
Executive's employment with Vitesse for any reason (including, but not limited
to, any claims of breach of contract, wrongful termination, or age, sex, race,
national origin, sexual orientation, religion, disability or other
discrimination or harassment), Executive and Vitesse agree that all such
disputes shall be fully, finally, and exclusively resolved by binding
arbitration before a sole neutral arbitrator to the fullest extent permitted by
law. The arbitration will be conducted by JAMS in Ventura County, California in
accordance with its "Employment Arbitration Rules & Procedures" or such
later-adopted successor rules then in effect and shall be subject to JAMS Policy
on Employment Arbitration Minimum Standards of Procedural Fairness. Information
regarding the rules of JAMS and copies of such rules can be found at
http://www.jamsadr.com/. The parties will select a neutral arbitrator, or if
they cannot agree on one, JAMS will select a neutral arbitrator. The Company
will pay any costs of arbitration, including the arbitrator's fees, that would
not be borne by an individual filing an action in court. Each party shall have
the right to such discovery as is reasonably necessary to develop and prosecute
his, her, or its case. The parties agree that in any proceeding with respect to
such matters, each party shall bear its own attorney's fees and costs, unless
the arbitrator otherwise orders. The arbitrator may grant any relief that would
be available in a court of competent jurisdiction. The arbitrator will render a
written decision that sets out his or her findings and reasoning in sufficient
detail to allow for review of the decision. This is a mutual agreement;
Executive and Vitesse are both required to arbitrate all such disputes relating
to or arising out of Executive's employment relationship with Vitesse. The
parties acknowledge and agree that they are hereby waiving any rights to trial
by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in this
Section 15. Except with respect to actions seeking injunctive relief pursuant to
Code of Civil Procedure section 1281.8, Executive and Vitesse both waive their
rights to file an action in court with regard to any matter referred to in this
Section 15. Judgment on the arbitrator's award may be entered in any court
having jurisdiction.

        15.    TERM.    Subject to the provisions of Section 5 of this
Agreement, the term of this Agreement shall end on the second anniversary of the
Effective Date. If not terminated in writing by either party at least ninety
(90) days prior to the end of the applicable term (which termination shall be
effective at the end of such term), this Agreement shall automatically renew for
an additional twenty-four (24) months from the end of such term.

        16.    PARTIAL INVALIDITY.    It is the desire and intent of Vitesse and
Executive that the provisions of this Agreement be enforced to the fullest
extent permissible under applicable federal, state and municipal laws.
Accordingly, if any specific provision or portion of this Agreement is
determined to be invalid or unenforceable within the particular jurisdiction in
which enforcement is sought, that portion of the Agreement will be considered as
deleted for the purposes of adjudication. All other portions of this Agreement
will be considered valid and enforceable within that jurisdiction.

6

--------------------------------------------------------------------------------



        17.    ENTIRE AGREEMENT.    Vitesse and Executive understand and agree
that this Agreement constitutes the full and complete understanding and
agreement between them regarding the terms of Executive's employment and
supersedes all prior understandings, representations, and agreements with
respect to the employment. Vitesse and Executive understand that the Vitesse SIP
and the Compensation Adjustment forms (if any) referred to in this Agreement
shall be fully incorporated into this Agreement by reference. The parties rights
and obligations hereunder may not be assigned without the consent of each party
hereto, except that Vitesse may assign its rights and obligations hereunder to
any successor entity. Executive agrees that following a Change in Control Event,
"Vitesse" shall refer to any successor entity.

        18.    EXECUTIVE ACKNOWLEDGEMENT.    Executive acknowledges that he has
read and understands this Employment Agreement and agrees to the terms and
conditions contained herein. Executive agrees that he has had the opportunity to
confer with legal counsel of his choosing regarding this Agreement. Executive
further acknowledges that this Agreement has not been executed by Executive in
reliance upon any representation or promise except those contained herein, and
that Vitesse has made no guarantee regarding Executive's employment other than
those specified in this Agreement.

        19.    GOVERNING LAW.    This Agreement shall be construed in accordance
with and governed by the laws of the State of California without regard to
conflicts of law principles.

    "EXECUTIVE"
Dated July 27, 2011
 
/s/ MARTIN MCDERMUT


--------------------------------------------------------------------------------

Martin McDermut
 
 
VITESSE SEMICONDUCTOR CORPORATION,
a Delaware Corporation
Dated July 27, 2011
 
By
 
/s/ CHRISTOPHER GARDNER


--------------------------------------------------------------------------------

Christopher Gardner
Chief Executive Officer

7

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.21



EMPLOYMENT AGREEMENT
